DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 5/24/2022, claim 1 has been cancelled; no claims have been amended, and new claims 2-21 have been added per applicant’s request. Therefore, claims 2-21 are presently pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is object to because:
4.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrase “are described,” “Embodiments of the invention” and “for example”. The abstract should not contain “are described,” “Embodiments of the invention” and “for example” and therefore, these phrases should be deleted from the abstract. The phrases “are described,” “Embodiments of the invention” and “for example” are another way of stating “The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc., all of which should be avoided.  Correction is required.

5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tischer (U.S. Patent Application Publication No. 2008/0193102), in view of Plotnick et al. (U.S. Patent Application Publication No. 2002/0144262).
As to claim 2, Tischer teaches a system comprising: 
one or more processors; and one or more non-transitory machine-readable storage media containing instructions which when executed on the one or more processors (See Tischer, paragraphs 20-21, wherein Tischer discloses a processor and memory), cause the one or more processors to perform operations including: 
receiving, by a display device, a media substitution, wherein the display device is presenting media associated with a particular channel (See Tischer, paragraphs 4-5, 17-18, wherein Tischer discloses an “alternative media content,” which is read on “media substitution” and “television programming,” which is read on channel), wherein the media substitution request includes a substitute media identifier corresponding to a substitute media segment  (See Tischer, paragraph 39, wherein Tischer discloses that “The alternative media content data structure 500 includes a data structure global identifier”); 
retrieving the substitute media segment corresponding to the substitute media identifier (See Tischer, paragraph 39, wherein Tischer discloses “The alternative media content data structure 500 includes a data structure global identifier stored in field 512 that the alternative media content application 110 searches for in order to locate the data structure 500 and the corresponding data”); 
determining a time interval over which the substitute media segment is to be presented by the display device (See Tischer, paragraphs 4-5, 22-26, wherein Tischer discloses “the predetermined time intervals for selecting screen frames from the commercial advertisement are determined from the duration of the commercial advertisement, the second playback rate, and a desired number of screen frames to display during the playback of the commercial advertisement at the second playback rate. According to a further implementation, the predetermined time intervals for selecting screen frames from the commercial advertisement are retrieved from a data structure associated with the commercial advertisement. The data structure includes data corresponding to the commercial advertisement duration, as well as the time intervals for retrieving select screen frames according to the second playback rate and commercial advertisement duration”); 
presenting, by the display device, the substitute media segment, the substitute media segment being presented during a media segment of the media associated with the particular channel (See Tischer, Figures 2A-2B and paragraphs 4-7, 18-24, wherein Tischer discloses “ FIG. 2A shows underlying media content being displayed for a viewer, which consists of primary media content 202 and secondary media content 204); 
determining when the time interval has expired; and terminating, in response to determining that the time interval has expired, the substitute media segment (See Tischer, paragraphs 22-24 and 29-30, wherein Tischer discloses “detecting SSC through a method described above, the alternative media content 205 would display for the viewer until which time EFF occurs or ESC since either discontinuing the fast-forwarding action or detecting the end of the commercial content would terminate the display of the alternative media content 205” and wherein “end times” which is read on “time interval has expired”).  
Tischer teaches receiving, by a display device, a media substitution, wherein the display device is presenting media associated with a particular channel (See Tischer, paragraphs 4-5, 17-18, wherein Tischer discloses an “alternative media content,” which is read on “media substitution” and “television programming,” which is read on channel).  Tischer, however, does not explicitly teach receiving, by a display device, a media substitution request.
Plotnick et al. teaches alternative advertising in prerecorded media (See abstract), in which he teaches receiving, by a display device, a media substitution request (See Plotnick et al., paragraph 130, wherein Plotnick discloses “Stored ads offer the possibility of presenting ads to subscribers "on demand" such that the subscriber is presented with the option to view one or more ads and chooses to do so. These ads are stored on the recording medium and retrieved when the user requests the ad, either through a direct selection on a menu, or by indicating interest by clicking on an object in the programming or presented in a static ad”).
Tischer and Plotnick et al. are from the analogous art of alternative Media content management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tischer and Plotnick et al. to have combined Tischer and Plotnick et al.. The motivation to combine Tischer and Plotnick et al. is to provide an efficient method and system for presenting viewers with an alternative advertisement (See Plotnick et al., paragraphs 59-61). Therefore, it would have been obvious to one skilled in the art to combine Tischer and Plotnick et al..

As to claims 3, 10, and 17, Tischer as modified, teaches wherein the operations further include: determining a presentation time interval based on the media substitution request, the presentation time interval indicative of a time in which the substitute media segment is to be presented (See Tischer, paragraphs 4-5, 22-26, wherein Tischer discloses “the predetermined time intervals for selecting screen frames from the commercial advertisement are determined from the duration of the commercial advertisement, the second playback rate, and a desired number of screen frames to display during the playback of the commercial advertisement at the second playback rate. According to a further implementation, the predetermined time intervals for selecting screen frames from the commercial advertisement are retrieved from a data structure associated with the commercial advertisement. The data structure includes data corresponding to the commercial advertisement duration, as well as the time intervals for retrieving select screen frames according to the second playback rate and commercial advertisement duration.” Also see Plotnick et al., paragraph 130, wherein Plotnick discloses “Stored ads offer the possibility of presenting ads to subscribers "on demand" such that the subscriber is presented with the option to view one or more ads and chooses to do so. These ads are stored on the recording medium and retrieved when the user requests the ad, either through a direct selection on a menu, or by indicating interest by clicking on an object in the programming or presented in a static ad”).  

As to claims 4, 11, and 18, Tischer as modified, teaches wherein the substitute media segment is presented in place of a media segment of the media associated with the particular channel (See Tischer, paragraphs 4-5, 17-18, wherein Tischer discloses an “alternative media content,” which is read on “media substitution” and “television programming,” which is read on channel).  

As to claims 5, 12, and 19, Tischer as modified, teaches wherein the substitute media segment is presented within an overlay window that is displayed over a portion of the media associated with the particular channel (See Tischer, paragraphs 16-18, 22, 25 and 37, wherein Tischer discloses “methods and computer-readable media for providing overlying media content including providing alternative media content while underlying media content is provided at a modified playback rate.” Also see paragraph 25, wherein Tischer discloses “It should be understood that as the select screen frames or other alternative media content 205 as described below is being displayed for a viewer while the underlying media content is being fast forwarded, the underlying media content may be visible in the background, in a smaller viewing window, or completely obstructed by the alternative media content 205”).  

As to claims 6, 13, and 20, Tischer as modified, teaches wherein the substitute media segment is contextually related to the media associated with the particular channel (See Plotnick et al., paragraphs 94, 127, and 171-172, wherein Plotnick discloses “the alternative ads could be…could be tied to the ad in some fashion (i.e., Coke displaying an alternative ad during a fast forwarding Pepsi advertisement)” and “Although some of these characteristics may be related to viewing habits, it will ultimately be possible to generate a list of viewers (e.g. viewers coming off lease of a certain type or brand of vehicle in the next 6 months), have those viewers placed in a specific market segment, and deliver the ad to those viewers for subsequent display. To protect privacy the advertiser may not be provided with any user identifiable information, and in some cases will only know the number of individuals or households in the designated market segment. It is therefore possible to create very specific market segments without revealing personal information.” And wherein “FIG. 12A illustrates an embodiment where a program source (video source) 1200 transmits a program stream (video stream) 1210 including programming 1220 and both an advertisement 1230 and an alternative advertisement 1240 (in a preferred embodiment a related alternative ad) to a PVR {particular channel} 1250”).  

As to claims 7, and 14, Tischer as modified, teaches wherein the media substitution request is received in response to the media associated with the particular channel being identified (See Plotnick et al., paragraphs 94, 127, and 171-172, wherein Plotnick discloses “FIG. 12A illustrates an embodiment where a program source (video source) 1200 transmits a program stream (video stream) 1210 including programming 1220 and both an advertisement 1230 and an alternative advertisement 1240 (in a preferred embodiment a related alternative ad) to a PVR {particular channel} 1250”).

As to claims 8, 15, and 21, Tischer as modified, teaches generating a media cue from a media segment of the media associated with the particular channel, wherein the media cue is configured for use in identifying media segments of the media associated with the particular channel; and transmitting the media cue to identify the media segment, wherein upon being identified, media substitution requests are transmitted to a plurality of display devices that are presenting the media associated with the particular channel (See Tischer, paragraphs 16-18, 22, 25 and 37, wherein Tischer discloses “methods and computer-readable media for providing overlying media content including providing alternative media content while underlying media content is provided at a modified playback rate.” Also see paragraph 25, wherein Tischer discloses “It should be understood that as the select screen frames or other alternative media content 205 as described below is being displayed for a viewer while the underlying media content is being fast forwarded, the underlying media content may be visible in the background, in a smaller viewing window, or completely obstructed by the alternative media content 205.” Also see Plotnick et al., paragraph 130, wherein Plotnick discloses “Stored ads offer the possibility of presenting ads to subscribers "on demand" such that the subscriber is presented with the option to view one or more ads and chooses to do so. These ads are stored on the recording medium and retrieved when the user requests the ad, either through a direct selection on a menu, or by indicating interest by clicking on an object in the programming or presented in a static ad.” And Plotnick et al., paragraphs 94, 127, and 171-172, wherein Plotnick discloses “FIG. 12A illustrates an embodiment where a program source (video source) 1200 transmits a program stream (video stream) 1210 including programming 1220 and both an advertisement 1230 and an alternative advertisement 1240 (in a preferred embodiment a related alternative ad) to a PVR {particular channel} 1250”).  

As to claim 9, Tischer  teaches a computer-implemented method comprising: 
receiving, by a display device, a media substitution request, wherein the media substitution is received by display devices presenting media associated with a particular channel (See Tischer, paragraphs 4-5, 17-18, wherein Tischer discloses an “alternative media content,” which is read on “media substitution” and “television programming,” which is read on channel), wherein the media substitution request includes a substitute media identifier corresponding a substitute media segment (See Tischer, paragraph 39, wherein Tischer discloses that “The alternative media content data structure 500 includes a data structure global identifier”); 
retrieving the substitute media segment corresponding to the substitute media identifier (See Tischer, paragraph 39, wherein Tischer discloses “The alternative media content data structure 500 includes a data structure global identifier stored in field 512 that the alternative media content application 110 searches for in order to locate the data structure 500 and the corresponding data”); 
determining a time interval over which the substitute media segment is to be presented by the display device  (See Tischer, paragraphs 4-5, 22-26, wherein Tischer discloses “the predetermined time intervals for selecting screen frames from the commercial advertisement are determined from the duration of the commercial advertisement, the second playback rate, and a desired number of screen frames to display during the playback of the commercial advertisement at the second playback rate. According to a further implementation, the predetermined time intervals for selecting screen frames from the commercial advertisement are retrieved from a data structure associated with the commercial advertisement. The data structure includes data corresponding to the commercial advertisement duration, as well as the time intervals for retrieving select screen frames according to the second playback rate and commercial advertisement duration”); 
presenting, by the display device, the substitute media segment, the substitute media segment being presenting over a media segment of the media associated with the particular channel (See Tischer, Figures 2A-2B and paragraphs 4-7, 18-24, wherein Tischer discloses “ FIG. 2A shows underlying media content being displayed for a viewer, which consists of primary media content 202 and secondary media content 204);  and 
terminating, in response to determining that the time interval has expired, the substitute media segment (See Tischer, paragraphs 22-24 and 29-30, wherein Tischer discloses “detecting SSC through a method described above, the alternative media content 205 would display for the viewer until which time EFF occurs or ESC since either discontinuing the fast-forwarding action or detecting the end of the commercial content would terminate the display of the alternative media content 205” and wherein “end times” which is read on “time interval has expired”).  
Tischer teaches receiving, by a display device, a media substitution, wherein the display device is presenting media associated with a particular channel (See Tischer, paragraphs 4-5, 17-18, wherein Tischer discloses an “alternative media content,” which is read on “media substitution” and “television programming,” which is read on channel).  Tischer, however, does not explicitly teach wherein the media substitution request is received by display devices.
Plotnick et al. teaches alternative advertising in prerecorded media (See abstract), in which he teaches wherein the media substitution request is received by display devices (See Plotnick et al., paragraph 130, wherein Plotnick discloses “Stored ads offer the possibility of presenting ads to subscribers "on demand" such that the subscriber is presented with the option to view one or more ads and chooses to do so. These ads are stored on the recording medium and retrieved when the user requests the ad, either through a direct selection on a menu, or by indicating interest by clicking on an object in the programming or presented in a static ad”).
Tischer and Plotnick et al. are from the analogous art of alternative Media content management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tischer and Plotnick et al. to have combined Tischer and Plotnick et al.. The motivation to combine Tischer and Plotnick et al. is to provide an efficient method and system for presenting viewers with an alternative advertisement (See Plotnick et al., paragraphs 59-61). Therefore, it would have been obvious to one skilled in the art to combine Tischer and Plotnick et al..
 

As to claim 16, Tischer teaches a non-transitory machine-readable storage medium containing instructions which when executed on one or more processors (See Tischer, paragraphs 20-21, wherein Tischer discloses a processor and memory), cause the one or more processors to perform operations including: 
receiving, by a display device, a media substitution, wherein the display device is presenting media associated with a particular channel (See Tischer, paragraphs 4-5, 17-18, wherein Tischer discloses an “alternative media content,” which is read on “media substitution” and “television programming,” which is read on channel), wherein the media substitution request includes a substitute media identifier corresponding to a substitute media segment (See Tischer, paragraph 39, wherein Tischer discloses that “The alternative media content data structure 500 includes a data structure global identifier”); 
retrieving the substitute media segment corresponding to the substitute media identifier (See Tischer, paragraph 39, wherein Tischer discloses “The alternative media content data structure 500 includes a data structure global identifier stored in field 512 that the alternative media content application 110 searches for in order to locate the data structure 500 and the corresponding data”); 
determining a time interval over which the substitute media segment is to be presented by the display device  (See Tischer, paragraphs 4-5, 22-26, wherein Tischer discloses “the predetermined time intervals for selecting screen frames from the commercial advertisement are determined from the duration of the commercial advertisement, the second playback rate, and a desired number of screen frames to display during the playback of the commercial advertisement at the second playback rate. According to a further implementation, the predetermined time intervals for selecting screen frames from the commercial advertisement are retrieved from a data structure associated with the commercial advertisement. The data structure includes data corresponding to the commercial advertisement duration, as well as the time intervals for retrieving select screen frames according to the second playback rate and commercial advertisement duration”); 
presenting, by the display device, the substitute media segment, the substitute media segment being presented during a media segment of the media associated with the particular channel (See Tischer, Figures 2A-2B and paragraphs 4-7, 18-24, wherein Tischer discloses “ FIG. 2A shows underlying media content being displayed for a viewer, which consists of primary media content 202 and secondary media content 204);
determining when the time interval has expired; and terminating, in response to determining that the time interval has expired, the substitute media segment (See Tischer, paragraphs 22-24 and 29-30, wherein Tischer discloses “detecting SSC through a method described above, the alternative media content 205 would display for the viewer until which time EFF occurs or ESC since either discontinuing the fast-forwarding action or detecting the end of the commercial content would terminate the display of the alternative media content 205” and wherein “end times” which is read on “time interval has expired”).   
Tischer teaches receiving, by a display device, a media substitution, wherein the display device is presenting media associated with a particular channel (See Tischer, paragraphs 4-5, 17-18, wherein Tischer discloses an “alternative media content,” which is read on “media substitution” and “television programming,” which is read on channel).  Tischer, however, does not explicitly teach receiving, by a display device, a media substitution request.
Plotnick et al. teaches alternative advertising in prerecorded media (See abstract), in which he teaches receiving, by a display device, a media substitution request (See Plotnick et al., paragraph 130, wherein Plotnick discloses “Stored ads offer the possibility of presenting ads to subscribers "on demand" such that the subscriber is presented with the option to view one or more ads and chooses to do so. These ads are stored on the recording medium and retrieved when the user requests the ad, either through a direct selection on a menu, or by indicating interest by clicking on an object in the programming or presented in a static ad”).
Tischer and Plotnick et al. are from the analogous art of alternative Media content management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tischer and Plotnick et al. to have combined Tischer and Plotnick et al.. The motivation to combine Tischer and Plotnick et al. is to provide an efficient method and system for presenting viewers with an alternative advertisement (See Plotnick et al., paragraphs 59-61). Therefore, it would have been obvious to one skilled in the art to combine Tischer and Plotnick et al..

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/16/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164